Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 1 of 9




          EXHIBIT U
      Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 2 of 9



           NORRBOM INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 20, 2017, PG&E filed an Electric Safety Incident Report (No. 171020-8590)
concerning an incident that occurred near 16200 Norrbom Road, City of Sonoma, Sonoma
County (the “incident location” as defined by the CPUC’s December 7, 2017, letter). CAL
FIRE took possession of the conductors on the incident span on October 18, 2017. The
conductors were in place and appeared to be in working order.

According to CAL FIRE’s website, the Norrbom fire is part of the “Nuns fire”, which consists of
six different incidents: Nuns, Adobe, Norrbom, Pressley, Partrick and Oakmont.

According to CAL FIRE’s website, the Nuns fire started at 10:00 PM on October 8, 2017.

Incident Overview:




Based on PG&E records, on October 9, at 1:08 PM, ten smart meters on the load side of Fuse
99309 recorded NIC Power Down events. Six of these smart meters were downstream of the
incident location. At 1:19 PM, a smart meter at service point 3918116205 and upstream of the
incident location recorded a series of power off/on events until 1:53 PM.

Based on PG&E records, on October 10, at 12:17 PM, a PG&E troubleman reported two of three
fuses blown on Fuse 99309, and he opened the remaining fuse. At 1:05 PM, the troubleman
reported a wire down due to a tree six spans on the load side of Fuse 99309. This wire-down
was located three spans to the source side of the incident location.

Based on PG&E records, on October 11, at 3:39 PM, a contract crew repaired the line at the
wire-down location.

Based on PG&E records, on October 14, at 3:52 AM, CAL FIRE requested that PG&E de-
energize the Sonoma 1103 Circuit east of the intersection of E Napa Street and 2nd Street. In
response to CAL FIRE’s request, at 4:13 AM, a PG&E troubleman opened Switch 2910, de-
energizing the portion of the Sonoma 1103 Circuit that CAL FIRE had requested. The section
of the circuit beyond Fuse 99309, including the incident location, remained de-energized.

On October 18, CAL FIRE visited the incident span with PG&E and collected two primary
conductors. The conductors were 4CU (Copper), installed in 1947. The conductors were in
CONFIDENTIAL
                                          Page 1 of 8
      Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 3 of 9



place and in working order at the time they were collected. Based on PG&E’s records, this was
PG&E’s first visit to the incident location.

Based on PG&E records, on October 22, at 9:03 PM, Fuse 99309 was closed, restoring power to
the incident location.


Evidence Collection:

CAL FIRE collected conductors that were in place and appeared to be in working order. PG&E
is unaware of whether CAL FIRE collected additional evidence at the incident location.

PG&E collected a downed tree three spans to the source side of the incident location on March
29, 2018.


Timeline:

                                           Norrbom
                Event                      CPUC Bates Number              CAL FIRE Bates
                                                Reference                Number Reference
 October 9, 2017, 1:08 PM: Based on
 PG&E records, ten smart meters on
 the load side of Fuse 99309 recorded
 NIC Power Down events. Six of these
 smart meters were downstream of the
 incident location.
 October 9, 2017, 1:19 PM: Based on
 PG&E records, a smart meter at
 service point 3918116205 and
 upstream of the incident location
 recorded a series of power off/on
 events until 1:53 PM.
 October 10, 2017, 12:17 PM: Based        PGE-CPUC_00014244, at
 on PG&E records, a PG&E                  244
 troubleman discovered two of three
 fuses on Fuse 99309 were blown.
 The troubleman opened the remaining
 fuse.
 October 10, 2017, 1:05 PM: Based on      PGE-CPUC_00014244, at
 PG&E records, the troubleman             244
 reported a wire-down due to a tree six
 spans on the load side of Fuse 99309.
 This wire-down location is located
 three spans to the source side of the
 incident location.

CONFIDENTIAL
                                          Page 2 of 8
     Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 4 of 9



                                          Norrbom
                 Event                    CPUC Bates Number      CAL FIRE Bates
                                               Reference        Number Reference
October 11, 2017, 3:39 PM: Based on PGE-CPUC_00014244, at
PG&E records, a contract crew           244
repaired the line at the wire-down
location.
October 14, 2017, 3:52 AM: Based        PGE-CPUC_00014224, at
on PG&E records, CAL FIRE               224
requested that the Sonoma 1103
Circuit be de-energized east of the
intersection of E Napa Street and 2nd
Street.
October 14, 2017, 4:13 AM: Based        PGE-CPUC_00014224, at
on PG&E records, PG&E troubleman 224
opened Switch 2910, de-energizing
the Sonoma 1103 Circuit east of the
intersection of E Napa Street and 2nd
Street, as per CAL FIRE’s request.
The section of the circuit beyond Fuse
99309, including the incident
location, remained de-energized.
October 18, 2017: CAL FIRE visited PGE-CPUC_00005394
the incident span with PG&E and
collected two primary conductors.
Based on PG&E records, this was
PG&E’s first visit to the incident
span.
October 22, 2017, 9:03 PM: Based on PGE-CPUC_00014236
PG&E records, Fuse 99309 was
closed, restoring power to the incident
location.




CONFIDENTIAL
                                      Page 3 of 8
      Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 5 of 9



Source List:

 Source                     Brief Description
 PGE-CPUC_00012216          Log of Evidence Collected by CAL FIRE (amended response)
 PGE-CPUC_00007891          SCADA data for Sonoma 1103
 PGE-CPUC_00014224          ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00014236          ILIS Outage Report XX-XXXXXXX
 PGE-CPUC_00014244          ILIS Outage Report XX-XXXXXXX.
 Norrbom Initial Electric   10/20/2017 Initial Electric Incident Report
 Incident Report            http://www.cpuc.ca.gov/uploadedFiles/CPUC_Public_Website/Cont
                            ent/Safety/USRB_FW_%20Electric%20Safety%20Incident%20Rep
                            orted-%20PGE%20Incident%20No_%20%20171020-8590.pdf
 Response to Question       12/18/17 Response to CPUC’s October 2017 Wildfire Data Request
 35
 Response to Question       12/18/17 Response to CPUC’s October 2017 Wildfire Data Request
 36
 CAL FIRE Website           CAL FIRE Large Fires 2017 (publicly available at one point, but no
                            longer online)
 CAL FIRE Website           “Nuns / Adobe / Norrbom/ Pressley / Partrick Fires / Oakmont
                            (Central LNU Complex) Incident Information”

                            http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                            d=1898
 AMI Data                   AMI Data for Smart Meters downstream of Fuse 99309.




CONFIDENTIAL
                                           Page 4 of 8
       Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 6 of 9



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 5 of 8
       Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 7 of 9



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                           Page 6 of 8
       Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 8 of 9



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                           Page 7 of 8
       Case 3:14-cr-00175-WHA Document 956-21 Filed 12/31/18 Page 9 of 9



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                           Page 8 of 8
